DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on November 28, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-20 are pending.  Claims 13-20 are withdrawn from further consideration pursuant to a previous restriction requirement. 
Response to Arguments
Applicant's arguments filed November 28, 2022 with respect to the Jiang reference have been fully considered but they are not persuasive. In response to applicant’s arguments on pages 9-10 that assert the “inverse taper silica 335 is not a oxide taper mode converter”, the fact that Jiang uses a cladding layer (350) or (450) in combination with his silica inverted taper (335) or (435) in order to accomplish the mode conversion does not alter the fact that the silica inverted taper (335) or (435) of Jiang is modally coupled to the at least one nanowaveguide (330) or (430). As further recognized by applicant on page 11 of the response, “[t]he optical mode is … enlarged by the silica inverted taper [335 or 435]”. This enlargement of the optical mode by the silica inverted taper (335) or (435) of Jiang would be considered a form of mode conversion in a broad or literal sense. See also Jiang at paragraph [0028].   Applicant's additional argument that “it would be physically impossible to fusion couple an optical fiber to Jiang’s multilayer structure” is considered speculative. Patent Publication US 2016/0062039 A1 to Zhang et al., for example, teaches an optical fiber (320) fusion spliced to a multilayer structure (300) that is very similar to the structure of Jiang. See paragraphs [0010], [0035], and [0036] of Zhang.  The remarks above would also apply to applicant’s additional arguments regarding the claim rejections under 35 USC § 103. 
Terminal Disclaimer
The terminal disclaimer filed on November 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,976,495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-9, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent Pub. No. US 2018/0180818 A1 to Jiang et al. (“Jiang”).  Jiang was applied in prior Office action. 
In re claim 1, Jiang discloses a device for attaching at least one optical fiber to a chip, see FIGURES 3A-4B, comprising: 
at least one nanowaveguide (330 and/or 430) disposed on a substrate (305 and/or 405) of a chip to be attached to an at least one off-chip fiber (360 and/or 460) respectively, each nanowaveguide (330/430) of said at least one nanowaveguide (330/430) having a nanowaveguide end; and 
at least one oxide taper mode converter (335 and/or 435) disposed around said nanowaveguide end and modally coupled to each of said at least one nanowaveguide (330/430) respectively (Jiang, ¶ [0028]: “The optical mode propagating in the silicon waveguide towards the edge is enlarged along the inverted silicon taper. At the end of the taper, the optical mode is then propagating completely in the silica waveguide. The optical mode is then further enlarged by the silica inverted taper located within the outer cladding layer.”), 
said at least one oxide taper mode converter (335/435) extended past said nanowaveguide end and adapted such that each corresponding fiber of at least one off-chip fiber (360/460) may correspond to a cleaved fiber end, each cleaved fiber end capable of being fused to each oxide taper mode converter (335/435) respectively to optically couple and mode match each cleaved fiber end to each of said nanowaveguide ends of each of said at least one nanowaveguide (330/430) via said oxide taper mode converter (335/435) by a modal coupling (Jiang, ¶ [0056]: “An optical fiber 360 coupled to the edge is also shown. Rings 370 illustrate progressive enlargement of the optical mode along the length of the coupler.”). See paragraphs [0026]-[0061] of Jiang for further details.

In re claim 2, the least one off-chip fiber (360/460) is inherently optically coupled to some type of connector at an end of said at least one off-chip fiber (360/460) in order to transmit or receive the optical signal to or from the nanowaveguide (330/430). 

In re claim 4, as seen in FIG. 3A and/or FIG. 4A of Jiang, said nanowaveguide end of the nanowaveguide (330/430) further comprises a tapered nanowaveguide end.

In re claim 5, as seen in FIG. 3A and/or FIG. 4A of Jiang, said oxide taper mode converter (335/435) comprises a horn taper or an inverse horn taper.

In re claim 6, as seen in FIG. 3A and/or FIG. 4A of Jiang, said oxide taper mode converter (335/435) comprises a straight taper.

In re claim 7, as seen in FIG. 3A and/or FIG. 4A of Jiang, an oxide taper mode converter taper comprises a selected one of: a linear taper, a hyperbolic tangent taper, an elliptical taper, an exponential taper, and a s-bend taper.

In re claim 8, as seen in FIG. 4A of Jiang, a portion of said substrate (405) adjacent to said at least one oxide taper mode converter (435) is removed to further optically isolate said oxide taper mode converter (435) from said substrate (405).

In re claim 9, as seen in FIG. 3B and/or FIG. 4B of Jiang, at least one of said at least one off-chip fiber (360/460) comprises a circular cross section.

In re claim 11, as seen in FIGS. 3A-4B of Jiang, at least one of said at least one nanowaveguide (330/430) comprises a rectangular or trapezoidal cross section.

In re claim 12, the device of Jiang would have been capable of using a cleaved fiber end that comprises a fiber end taper because the device of Jiang has all of the required structural limitations of claim 1 as indicated above.  It is further noted that the cleaved fiber end recited in claim 1 appears to be part of an intended use limitation and/or would be considered optional in view of the “adapted such that” language used by claim 1.  See also MPEP § 2111.04.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 2 above, and further in view of Pat. No. 7,668,414 to Shemi et al. (“Shemi”). Shemi was applied in a prior Office action.
In re claim 3, Jiang only differs in that he does not teach a chip is provided in a box or package and Jiang does not specify if his optical connector comprises a plug connectable or a plug replaceable component. Shemi, on the other hand, teaches a chip component (110) is provided in a package (100) with at least one optical connector (130) as a plug connectable or a plug replaceable component. See col. 2, lines 22-61 of Shemi. In order to provide the optical signal required by Jiang, the package (100) and connector (130) of Shemi would have been used with Jiang, thereby obtaining the invention specified by claim 3. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 3 in view of Jiang combined with Shemi.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang as applied to claim 1 above, and further in view of Pat. Pub. No. US 2013/0322813 A1 to Grondin et al. (“Grondin”).  Grondin was applied in a prior Office action.
In re claim 10, Jiang only differs in that he does not teach at least one of said one off-chip fiber (360/460) comprises a square or rectangular cross section. Grondin, on the other hand, teaches that optical fibers with rectangular cores, and optionally with rectangular cladding, are interchangeable with optical fibers having circular cross-sections and may improve coupling efficiency and/or alignment. See paragraphs [0095]-[0096] of Grondin. In order to improve coupling efficiency and/or alignment, the off-chip fiber (360/460) of Jiang would have been modified to have a rectangular core and, optionally, a rectangular cladding, per Grondin’s teachings, thereby obtaining the invention specified by claim 10. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 10 in view of Jiang combined with Grondin.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2874                                                                                                                                                                                                        




or
December 16, 2022